Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 433 Dated December 9, 2008 Registration Statement No. 333-132807 GENERAL ELECTRIC CAPITAL CORPORATION GLOBAL MEDIUM-TERM NOTES, SERIES G (Senior Floating Rate Notes pursuant to the FDICs Temporary Liquidity Guarantee Program) This debt is guaranteed under the Federal Deposit Insurance Corporations Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The details of the FDIC guarantee are provided in the FDICs regulations, 12 CFR Part 370, and at the FDICs website, www.fdic.gov/tlgp. The expiration date of the FDICs guarantee is the earlier of the maturity date of the debt or June 30, 2012. Issuer: General Electric Capital Corporation (GE Capital) Guarantor: Federal Deposit Insurance Corporation (FDIC) Ratings: Aaa/AAA Trade Date: December 9, 2008 Settlement Date (Original Issue December 12, 2008 Date): Maturity Date: December 9, 2010 Principal Amount: US $300,000,000 Price to Public (Issue Price): 100.009% Agents Commission: 0.060% All-in Price: 99.949% Accrued Interest: US $70,390.75 Net Proceeds to Issuer: US $299,917,390.75 Ranking: Senior Interest Rate Basis (Benchmark): LIBOR, as determined by LIBOR Reuters Index Currency: U.S. Dollars Spread (Plus or Minus): Plus 0.63% Index Maturity: Three Months Interest Payment Period: Quarterly Page 2 Filed Pursuant to Rule 433 Dated December 9, 2008 Registration Statement No. 333-132807 Interest Payment Dates: Quarterly on the 9 th day of each December, March, June and September, commencing March 9, 2009 and ending on the Maturity Date Initial Interest Rate: To be determined two London Business Days prior to the Original Issue Date Interest Reset Periods and Dates: Quarterly on each Interest Payment Date Interest Determination Date: Quarterly, two London Business Days prior to each Interest Reset Date Day Count Convention: Actual/360, Modified Following Business Day Convention: New York Denominations: Minimum of $2,000 with increments of $1,000 thereafter CUSIP: 36967HAB3 ISIN: US36967HAB33 Common Code: Method of Settlement: Depository Trust Company (DTC), and its direct participants, including Euroclear and Clearstream, Luxembourg Trustee: The Bank of New York Mellon Risk Factors Investing in the Notes involves risks. See "Risk Factors" in Item 1A of our Quarterly Report on Form 10-Q and our Annual Report on Form 10-K both filed with the Securities and Exchange Commission. Investors should be aware that the FDIC Guarantee is made pursuant to the FDICs regulations, 12 C.F.R. Part 370, as specified at the FDICs website, www.fdic.gov/tlgp . Such regulations may be subject to further interpretive decisions and rulemaking by the FDIC that could adversely affect how the FDIC Guarantee (as defined below) would apply to the Notes and the FDIC Guarantee is subject to additional risks as described under FDIC Guarantee under the Temporary Liquidity Guarantee Program  Risks Relating to the FDIC Guarantee. Page 3 Filed Pursuant to Rule 433 Dated December 9, 2008 Registration Statement No. 333-132807 FDIC Guarantee under the Temporary Liquidity Guarantee Program General The Notes are senior unsecured debt obligations of GE Capital and are guaranteed by the FDIC under the FDICs Temporary Liquidity Guarantee Program, or the TLG Program until their maturity. On November 12, 2008, the FDIC approved GE Capitals application for designation as an eligible entity for purposes of the TLG Program. Under the FDIC guarantee (the FDIC Guarantee), the FDICs obligation to pay holders of the Notes arises upon the uncured failure of GE Capital to make a timely payment of any principal or interest under the Notes following the trustees notification to the FDIC of the uncured payment failure and satisfaction of the demand requirements, as described below under Claims Under the TLG Program. The FDIC shall satisfy its guarantee obligations by making scheduled payments of principal and interest pursuant to the terms of the Notes through maturity. GE Capitals failure to pay any principal or interest under the Notes will not be deemed an event of default under the Notes and holders of the Notes will not be permitted to accelerate the maturity of the Notes during any period when the FDIC is making timely guarantee payments in respect of the Notes. The details of the FDIC Guarantee are provided in the FDICs regulations, 12 C.F.R. Part 370, as adopted on November 21, 2008 (the Final Rule) and at the FDICs website at www.fdic.gov/tlgp (the FDIC website is not incorporated by reference herein). The FDIC has concluded that the FDIC Guarantee is backed by the full faith and credit of the United States. However, the FDIC Guarantee is subject to certain limitations. Before investing in the Notes, you should read this section carefully, including the information under Risks Relating to the FDIC Guarantee. GE Capital is subject to the terms of a Master Agreement (the Master Agreement) and an Eligible Entity Designation Agreement, each entered into with the FDIC. The terms of these agreements include, among other things, a requirement that GE Capital reimburse the FDIC for any amounts that the FDIC pays to the holders of the Notes under the FDIC Guarantee of the Notes. In addition, GE Capital will agree not to amend or waive any provision of the Notes required by the Master Agreement with regard to principal, interest, payment, default or ranking without the express written consent of the FDIC. Prior to the issue date, GE Capital will amend the senior debt indenture pursuant to which the Notes will be issued in order to include the provisions required by the Final Rule and the Master Agreement to be included in the governing documents of any debt securities guaranteed under the TLG Program. The FDIC Guarantee has not been registered under the Securities Act of 1933. In addition, the FDIC Guarantee is not entitled to the protections of the Trust Indenture Act of 1939. Please note that the TLG Program is new and the rules, procedures and practices of the FDIC governing the operation of the TLG Program, including the FDIC Guarantee of the Notes, may be amended and are subject to evolving interpretation by the FDIC. The following summary is based on the Final Rule adopted by the FDIC on November 21, 2008 and the FDICs interpretive guidance since that date. Page 4 Filed Pursuant to Rule 433 Dated December 9, 2008 Registration Statement No. 333-132807 Claims Under the TLG Program The FDICs payment obligation under the TLG Program will be triggered by our uncured failure to make a timely payment of principal or interest on the Notes (a payment default). The trustee is obligated to give notice to the FDIC if we are in default of any payment under the Notes (without regard to any cure period) within one business day of such payment default. Upon a payment default, the trustee, as duly authorized representative of the holders of the Notes, will be required under the indenture to make a demand for payment on the guaranteed amount on behalf of all holders of the Notes (i) in the case of any payment default prior to maturity of the Notes, on the earlier of the date that the applicable cure period ends (or if such date is not a business day, the immediately succeeding business day) and 60 days following such payment default and (ii) in the case of any payment due on the maturity date for the Notes, on such maturity date (or if such date is not a business day, the immediately succeeding business day). Under the terms of the TLG Program and the indenture, the demand for payment must be accompanied by a proof of claim, with accompanying evidence, in form and content satisfactory to the FDIC of (1) the trustees capacity to act as representative, (2) the trustees exclusive authority to act as representative, (3) the occurrence of a payment default and (4) the authority to make an assignment of each holders rights, title and interest in the Notes and to effect the transfer to the FDIC of each holders claim in an insolvency proceeding. To receive payment under the TLG Program, the trustee, on behalf of the holders of the Notes, will be required to assign all of the holders rights, title and interest in the Notes to the FDIC and to transfer to the FDIC the holders claim in any insolvency proceeding, including the right to receive any and all distributions on the Notes from the proceeds of the receivership or bankruptcy estate. The trustee, as assignor of such rights, will be required to certify that it has not, without the FDICs prior consent, agreed to any material amendment of the Notes or the senior debt indenture (to the extent relating to the Notes), or accelerated the maturity of the Notes. Under the terms of the TLG Program, The Depository Trust Company, New York, New York, as the sole registered holder of the Notes, may elect not to be represented by the trustee for purposes of making demands for payments under the FDIC Guarantee. If the registered holder of the Notes has elected not to have the trustee act as its authorized representative for such purposes, or is otherwise not represented by the trustee in such capacity, such holder may make demand for payment in the circumstances described above in accordance with the terms of the TLG Program. The demand for payment on the guaranteed amount must be accompanied by a proof of claim, with accompanying evidence, in form and content satisfactory to the FDIC of (1) the occurrence of a payment default and (2) the claimants ownership of the Notes. The demand also must be accompanied by an assignment of such holders rights, title and interest in the Notes to the FDIC and the transfer to the FDIC of such holders claim in any insolvency proceeding, including the right of the FDIC to receive any and all distributions on the Notes from the proceeds of the receivership or bankruptcy estate. The registered holder, as assignor of such rights, will be required to certify that it has not, without the FDICs prior consent, agreed to any material amendment of the Notes or the senior debt indenture (to the extent relating to the Notes), or accelerated the maturity of the Notes. Upon receipt of a timely filed conforming proof of claim, under the terms of the TLG Program, the FDIC will make payment of the amount guaranteed by the FDIC Guarantee, less the amount of any distribution which a holder of Notes has received from GE Capital or its receivership or bankruptcy estate prior to the FDICs payment under the FDIC Guarantee. If the FDIC makes payment under the FDIC Guarantee on the Notes upon our failure to pay, the FDIC will be subrogated to the claims of the holders against us to the extent of such payment. Page 5
